Citation Nr: 0424535	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  02-14 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to a total rating due to unemployability 
caused by service-connected disability (TDIU) prior to June 
26, 2000.

2.  Whether the veteran has timely appealed the issue of 
entitlement to a rating in excess of 30 percent for service 
connected dysthymia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from June 1956 to July 
1965.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2002 rating decision of the San 
Juan, the Commonwealth of Puerto Rico, Department of Veterans 
Affairs (VA) Regional Office (RO), that granted a total 
disability evaluation for compensation purposes based on 
individual unemployability (TDIU), and assigned an effective 
date for TDIU of June 26, 2000.  The veteran has appealed the 
issue of entitlement to an earlier effective date.

A review of the veteran's substantive appeal, received in 
September 2002, shows that he requested a hearing before a 
Member of the Board (i.e., Veterans Law Judge) at the RO.  In 
May 2003, the RO sent the veteran notice that a hearing was 
scheduled on June 19, 2003.  In June 2003, the veteran 
requested a later date for his hearing.  In January 2004, the 
Board remanded the claim so that the veteran could be 
scheduled for a hearing.  The RO notified the veteran in May 
2004 of his hearing scheduled in June 2004.  The veteran 
responded, however, with a statement received by the RO in 
May 2004, that he wished to withdraw his request for a 
hearing.  See 38 C.F.R. § 20.702(e) (2003).  Accordingly, the 
Board will proceed without further delay.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In February 1998, the RO granted a claim of entitlement to 
service connection for dysthymia.  The RO evaluated this 
disability as 10 percent disabling as of September 28, 1995, 
and as 30 percent disabling as of November 7, 1996.  The 
veteran was notified of the RO's decision by letter dated 
February 27, 1998.  On February 5, 1999, a notice of 
disagreement was received as to the RO's assignment of the 30 
percent rating.  On April 13, 2000, a statement of the case 
was issued.  On June 26, 2000, a substantive appeal was 
received.  In a letter, dated July 24, 2000, the RO notified 
the veteran that his substantive appeal filed on June 26, 
2000 was untimely.  In a letter, received September 13, 2000, 
the veteran expressed disagreement with the RO's July 24, 
2000 decision.  

A review of the record shows that a statement of the case 
(SOC) has not been issued as to the issue of whether the 
veteran's June 26, 2000 substantive appeal was untimely as to 
the RO's February 1998 decision.  In Manlincon v. West, 12 
Vet. App. 238 (1999), the Court indicated that in a case in 
which a veteran expressed disagreement in writing with an RO 
decision and the RO failed to issue an SOC, the Board should 
remand the issue to the RO, not refer it there, for issuance 
of an SOC.  

With regard to the issue of entitlement to TDIU prior to June 
26, 2000, the Board finds that this issue is inextricably 
intertwined with the issue of whether the veteran has timely 
appealed the issue of entitlement to a rating in excess of 30 
percent for service connected dysthymia.  Therefore, the 
Board may not properly review the veteran's claim for 
entitlement to an earlier effective date for TDIU until the 
RO determines whether the veteran has timely appealed the 
issue of entitlement to a rating in excess of 30 percent for 
service connected dysthymia.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final decision on one issue cannot be rendered until a 
decision on the other issue has been rendered).

Accordingly, the Board will defer further appellate 
consideration of this case.  This appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for the following action:  

1.  The RO should furnish the veteran and 
his representative an SOC with regard to 
issue of whether the veteran has timely 
appealed the issue of entitlement to a 
rating in excess of 30 percent for 
service connected dysthymia, and should 
inform them of the requirements necessary 
to perfect an appeal.  If a timely 
substantive appeal is received, the RO 
should certify this issue to the Board 
for appellate consideration.

2.  Upon resolution of the issue of 
whether the veteran has timely appealed 
the issue of entitlement to a rating in 
excess of 30 percent for service 
connected dysthymia, and after 
undertaking any further indicated 
development, the RO should readjudicate 
the issue currently on appeal.  If the 
benefit sought on appeal is not granted 
to the satisfaction of the veteran, a 
supplemental statement of the case should 
be issued and the veteran and his 
representative provided with an 
appropriate opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


